IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STRONGSTOWN B&K ENTERPRISES,          :   No. 4 MAP 2017
INC.,                                 :
                                      :   Appeal from the Order of the
                 Appellant            :   Commonwealth Court at No. 400 FR
                                      :   2013 dated December 21, 2016 denying
                                      :   the exceptions and entering judgement
           v.                         :   of the May 20, 2016 opinion that
                                      :   affirmed the decision of the Board of
                                      :   Finance and Revenue at No. 1203138
COMMONWEALTH OF PENNSYLVANIA,         :   dated May 1, 2013, exited May 3, 2013.
                                      :
                 Appellee             :


                                  ORDER


PER CURIAM                                      DECIDED: September 28, 2017
     AND NOW, this 28th day of September, 2017, the order of the Commonwealth

Court is AFFIRMED.